Citation Nr: 1729042	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-47 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected pulmonary vascular disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1979 to January 1981.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.
 
This matter was previously before the Board in September 2013 and June 2016 at which time it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

With specific regard to the issue of an increase disability rating for the service-connected pulmonary vascular disease, during the pendency of this appeal, by rating action dated in July 2017, the RO deferred adjudication of the issue of an increased disability rating for the service-connected post-phlebotic syndrome due to history of deep venous thrombosis of the left leg.  The RO indicated that there was a pending examination of the issue.  A VA compensation and pension examination inquiry reveals that there is a pending VA cardio - arteries and veins examination.  As the findings of this pending examination may impact the outcome of the issue of an increased disability rating for the service-connected pulmonary vascular disease, the issue must be remanded so that all VA medical examination results may be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where other VA medical records have been sufficiently identified, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the issue of entitlement to a TDIU, the issue was previously remanded by the Board so that the matter could be referred to the Director of Compensation Service for extra-schedular consideration.  In February 2017, the RO received an opinion from the Director of Compensation Service addressing the issue of entitlement to a TDIU on an extra-schedular basis.  A review of the opinion reveals that it is inconsistent on its face as it begins by discussing the service-connected disabilities of this Veteran, and then discusses disabilities that are not applicable to the Veteran in this matter.  Specifically, the opinion in more than one place discusses hearing loss and tinnitus, disabilities which the Veteran does has not raised.  As such, the opinion is of no probative value, and the case must be referred again for an additional opinion.  

Moreover, during the pendency of this appeal, in July 2017, service connection was established for the following additional disabilities:  linear scar, status post left ankle fracture with surgical repair, rated as noncompensable, effective November 7, 2016; non-linear scar, status post left ankle fracture with surgical repair, rated as noncompensable, effective November 7, 2016; depressive disorder, rated at 30 percent, effective March 17, 2017; and right ankle degenerative arthritis, rated at 10 percent, effective November 7, 2016.  The impact of these additional service-connected disabilities must be considered and addressed by the Director of Compensation Service in providing with the opinion on entitlement to a TDIU on an extra-schedular basis.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.

The AOJ must specifically obtain a copy of the examination report from the VA cardio - arteries and veins examination report that is currently pending.

All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall refer the issue of TDIU to the Director of Compensation Service for extra-schedular consideration.  In rendering an opinion, the Director must consider the additional disabilities for which service connection was established in July 2017, to specifically include linear and nonlinear scars, status post left ankle fracture with surgical repair, depressive disorder, and right ankle degenerative arthritis.  

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

